NO. 07-03-0152-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL C

                                  MARCH 28, 2003
                          ______________________________

                                IN RE NATHAN FELDER,

                                                       Relator
                          _______________________________

               ORIGINAL PROCEEDING FOR WRIT OF PROHIBITION
                      _______________________________

Before JOHNSON, C.J., and QUINN and REAVIS, JJ.

       Pending before the court is a motion for a writ of prohibition filed by Nathan Felder.

The latter seeks an order “prohibiting Judge Bill Sheehan of the 69th District [C]ourt of

Dallum [sic] County from continuing prosecution of cause number 3539 until it is

determined whether said court has proper jurisdiction . . . to try Relator.” The relator is

being tried for capital murder. Furthermore, the trial court purportedly lacks jurisdiction

over the proceeding because the indictment allegedly fails to charge Felder “with a violation

of an offense under Article 5 Section 12b, Tx. Const. as defined by Article 3 Section 29,

Tx. Const.” We deny the motion.

       Texas Rule of Appellate Procedure 52.3(j)(1) requires the one seeking a writ of

prohibition to append to the request “a certified copy or sworn copy of . . . any . . .

document showing the matter complained of.” There are at least two documents which fall

within the category described by Felder. The first is the indictment which purportedly failed
to charge an offense. The second is the pretrial petition for writ of habeas corpus which

he allegedly filed and awaits determination. According to the motion before us, it is that

petition for habeas relief which must first be considered and determined before the trial

court can continue with the criminal prosecution. Yet, neither document accompanied

Felder’s request for a writ of prohibition. Thus, he not only has failed to provide us with

documentation necessary to assess his contentions but also failed to comply with Rule

52.3(j)(1).

       Accordingly, the request for a writ of prohibition is denied.



                                                  Per Curiam




                                             2